Exhibit Equity Transfer Agreement Transferor:Fuzhou Hongda Commercial Services Co., Ltd. (hereinafter “Party A”); Address:28th Floor, Yifa Building, 111 Wusi Road, Gulou District, Fuzhou, Fujian Province; Transferee:Fujian Yunding Tourism Industrial Co., Ltd. (hereinafter “Party B”); Address:68 Xianfu Road, Zhangcheng Town, Yongtai County, Fujian Province. THIS EQUITY TRANSFER AGREEMENT (“Agreement”) setting forth the equity transfer issues of Fuzhou Fuyu Advertising Co., Ltd. (hereinafter referred to as “Fuyu”) was entered into by Party A and Party B on March 15, 2010 at the Company conference room. NOW THEREFORE, both parties, based on the principles of equality and mutual benefits, through friendly negotiations, hereby agree as follows: 1.Equity Transfer Price and Method of Payment Party A shall transfer to Party B the 100% equity of Fuyu (the “Equity Interest”) owned by Party A and the transfer price shall be RMB 3,000,000; Party B shall wire transfer the RMB 3,000,000 fee to Party A within thirty (30) days after the execution of this Agreement. 2.Representations and Warranties Representations and Warranties of Party A (i)Party A is the true and legal owner of the Equity Interest in Fuyu and Party A has full and exclusive rights to dispose the Equity Interest; The Equity Interest is free and clear of any mortgage, pledge, guarantee or claims of any third party.
